Appeal from a judgment of the Supreme Court, Livingston County (Joseph D. Valentino, J.), rendered December 3, 2004. The judgment convicted defendant, upon his plea of guilty, of criminal sale of a controlled substance in the first degree, criminal sale of a controlled substance in the second degree (two counts), criminal possession of a controlled substance in the second degree (two counts), criminal sale of a controlled substance in the third degree (three counts) and criminal possession of a controlled substance in the third degree (five counts).
It is hereby ordered that said appeal from the judgment insofar as it imposed sentence be and the same hereby is unanimously dismissed (see People v Haywood, 203 AD2d 966 [1994], lv denied 83 NY2d 967 [1994]) and the judgment is affirmed.
Memorandum: Defendant appeals from a judgment convicting him upon a plea of guilty of criminal sale of a controlled substance in the first degree (Penal Law § 220.43 [1]) and related offenses. We reject the contention of defendant that Supreme Court abused its discretion in denying his motion to withdraw the plea without first conducting a hearing. “Only in the rare instance will a defendant be entitled to an evidentiary hearing [on a motion to withdraw his plea of guilty]; often a *1230limited interrogation by the court will suffice” (People v Tinsley, 35 NY2d 926, 927 [1974]). Contrary to the further contention of defendant, the court did not abuse its discretion in denying his motion to withdraw his guilty plea. The assertions of defendant, that he was denied effective assistance of counsel and that the plea was coerced, are belied by his statements during the plea colloquy (see People v Forshey, 294 AD2d 868 [2002], lv denied 98 NY2d 675 [2002]; People v Rickard, 262 AD2d 1073 [1999], lv denied 94 NY2d 828 [1999]; People v Witcher, 222 AD2d 1016 [1995], lv denied 87 NY2d 1027 [1996]). Present—Gorski, J.P., Smith, Centra and Green, JJ.